PER CURIAM.
The Tax Court of the United States found that petitioner’s stock in Independence Indemnity Company, a Pennsylvania corporation dissolved by court decree as insolvent in 1933,, became worthless prior to 1941; with the result that petitioner was not entitled to claim for income tax purposes a loss on a 1941 sale of such stock, for five dollars, which petitioner made at an expense of $52. Petitioner asks us to review this decision and set it aside. We find that the evidence amply supports the decision. In fact we find no evidence that would have supported an opposite decision.
Affirmed.